                                          36 Filed 05/19/21
      Case 1:20-cv-09581-PGG-JLC Document 37       05/17/21 Page 1 of 1


                                                                                                               Shivani Poddar
                                                                                                                            Partner
                                                                                                               Phone:   212-592-1446
                                                                                                                 Fax:   212-545-2382
                                                                                                            spoddar@herrick.com

                                MEMO ENDORSED

                                The Court adopts the proposed schedule for Defendants’ motion to
May 17, 2021                    dismiss. The Clerk of Court is directed to terminate Dkt. Nos. 27 and 34.

VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007                           May 19, 2021

       Re:     Thompson et al. v. Elev8 Center NY LLC et al., 20 Civ. 09581 (PGG) (JLC)

Dear Judge Gardephe:

       We represent Defendants Elev8 Center NY LLC (“Elev8 Center”), Urban Recovery, LLC
(“Urban Recovery”), and Donna Mae Depola (together, “Defendants”) in the above-referenced
matter. We write pursuant to Your Honor’s direction to submit a proposed briefing schedule
agreed to by both Parties. ECF No. 29.

       Respectfully, the Parties have agreed to the following deadlines:

 Defendants’ Motion to Dismiss Plaintiffs’                                         June 4, 2021
 First Amended Complaint

 Plaintiffs’ Opposition to Defendants’ Motion                                      June 18, 2021
 to Dismiss Plaintiffs’ First Amended
 Complaint, if any

 Defendants’ Reply in Support of Defendants’                                       July 2, 2021
 Motion to Dismiss, if any


       We appreciate Your Honor’s attention to this matter.

                                                                                      Respectfully Submitted,
                                                                                      /s/ Shivani Poddar
cc:    Avery S. Mehlman
       Jalise Burt
       C.K. Lee
       Anne Melissa Seelig


HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
